Citation Nr: 0510116	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
genitourinary infection.

2.  Entitlement to service connection for bilateral knee 
arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied the veteran's claims for service 
connection for residuals of a genitourinary infection and 
bilateral knee arthritis, claimed as secondary to the 
genitourinary condition.

The Board remanded the case to the RO in June 2004 for 
further procedural and evidentiary development.  The case has 
been returned to the Board for continuation of appellate 
review.  


FINDINGS OF FACT

1.  A genitourinary infection, including on the basis of 
exposure to gonorrhea, if present during service was acute 
and transitory and resolved without producing chronic 
residual impairment, and there is no competent medical 
evidence of a current genitourinary disorder attributable to 
military service.  

2.  Knee arthritis was not shown to be present during service 
or within the first post-service year, and there is no 
competent medical evidence attributing any current arthritis 
of either knee to military service.  


CONCLUSIONS OF LAW

1.  Residuals of a genitourinary infection were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  Bilateral knee arthritis was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in April 2002 and June 2004, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  He was also informed 
that he could send private medical records to the RO on his 
own.  Further, the rating decision appealed and the statement 
of the case (SOC) and supplemental statement of the case 
(SSOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In this 
regard, in the June 2004 VCAA letter, the RO asked the 
veteran to inform the RO of the name and location of a VA 
medical facility where he had reportedly received treatment, 
other than Syracuse, New York.  As to non-Federal medical 
sources, the June 2004 VCAA letter advised the veteran to 
send any private medical records, including records from the 
New York Department of Corrections, to which he had earlier 
referred.  A response to the VCAA letter was not forthcoming.  

Additionally, in the April 2002 VCAA letter, the claimant was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC and 
SSOC what evidence had been received.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the April 2002 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's September 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the April 2002 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claims.  The 
April 2002 VCAA letter requested him to provide or identify 
any evidence to support his claims for service connection for 
residuals of a genitourinary infection and for bilateral knee 
arthritis.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letters of April 2002 and June 2004, 
the claimant was requested to respond within 60 days.  38 
C.F.R. § 3.159(b)(1) (2004) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5103(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

Service medical records show that the veteran presented at a 
clinic in late August 1974, complaining of a rash on the 
penis.  He was given medication for rash and irritation.  A 
treatment entry of late September 1974 relates the veteran's 
history of exposure to venereal disease a few weeks before.  
He reported that a civilian physician had given him 
medication at the time for venereal disease.  Currently, 
clinical inspection disclosed a small sore on the penis.  In 
September 1974, laboratory testing was negative for bacteria 
associated with gonorrhea.  Subsequently, in January 1975, 
additional laboratory testing was negative for the presence 
of sexually transmitted diseases other than gonorrhea.  

Service medical records make no reference to complaints, 
findings or treatment of knee defects.  An examination was 
performed in January 1977 for service separation.  The 
genitourinary system and lower extremities were evaluated as 
normal.  

The first post-service medical evidence of record reflects 
that the veteran was treatment at a VA medical facility 
starting in 2002.  He gave a history of having experienced 
chronic left hip, left knee, left ankle and left foot pain, 
after developing gonorrhea during service.  In April 2002, x-
rays of the knees were interpreted as showing no degenerative 
changes, and the impression was that the x-ray examination 
was normal.  In June 2003, VA x-ray examination of the left 
knee revealed minimal degenerative changes with some meniscal 
calcification.  

The veteran was afforded a VA examination in November 2004.  
The examiner stated the claims file had been reviewed.  
According to the examiner, there were no x-ray reports in the 
file that would support a diagnosis of degenerative joint 
disease of either knee.  Reference was made to one case of 
gonorrhea said to have been documented in service department 
medical records.  On current examination, the veteran denied 
injuries to his knees while he was in service.  Clinical 
inspection was conducted.  The diagnosis was normal knee 
examination.  The examiner remarked that the veteran had no 
residuals of gonorrhea.  

A review of the record shows that the veteran apparently had 
a sexual encounter during service and was tested for the 
presence of sexually transmitted disease, including 
gonorrhea.  However, gonorrhea was not verified at the time 
by laboratory testing.  A VA examiner has reviewed the claims 
file and determined there was a "documented" episode of 
gonorrhea.  Even assuming that the veteran had a case of 
gonorrhea during service, it nevertheless remains that he 
currently he does not have any residuals of putative in-
service gonorrhea.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, there is no medical evidence of the 
existence currently of any residuals of gonorrhea, if in 
fact, the veteran actually had gonorrhea while in service.  

Turning to bilateral knee arthritis, service medical records 
are silent for any knee joint defects.  Minimal arthritis of 
the left knee was first objectively demonstrated about 25 
years after the veteran had completed military service.  
There is no medical opinion in the record linking any current 
left knee arthritis to the veteran's military service.  

The veteran has provided no medical evidence that residuals 
of a genitourinary infection-including on the basis of 
putative gonorrhea-or arthritis of either knee is 
attributable to his military service.  At best, his 
unsubstantiated assertions are the only evidence linking 
residuals of a genitourinary infection or bilateral knee 
arthritis to any incidents or events coincident with his 
military service.  And his unsubstantiated allegations amount 
to opinions about matters of medical causation.  There is no 
indication from the record, though, that he has any medical 
training or expertise.  So as a layman, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

There is no competent medical evidence showing that residuals 
of a genitourinary infection or bilateral knee arthritis had 
their onset in service; that arthritis of either knee was 
present within the first post-service year; or that residuals 
of a genitourinary infection or bilateral knee arthritis are 
otherwise attributable to service.  

For these reasons, the claims for service connection for 
residuals of genitourinary infection or bilateral knee 
arthritis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for residuals of genitourinary infection 
is denied.

Service connection for bilateral knee arthritis is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


